Case 6:18-cr-00016-RWS-KNM Document 223 Filed 11/08/18 Page 1 of 1 PageID #: 2224



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


  UNITED STATES OF AMERICA                        §

  v.                                              §           CRIM. ACTION NO. 6:18CR16

  HEON JONG YOO                                   §

                                              ORDER


         Defendant has filed a “Judicial Notice” (Docket No. 201) requesting that the Court take

  judicial notice that Defendant “took an oath to defend the constitution of the US against all

  enemies foreign and domestic” on January 26, 2018 at Dallas MEPS.

         Under Federal Rule of Evidence 201(a), a Court may take judicial notice of adjudicative

  facts. Facts subject to judicial notice are those which are either “(1) generally known within the

  territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by

  resort to sources whose accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b). A

  court. may not take judicial notice of a matter that is in dispute. CleanCOALition v. TXU

  Power, 536 F.3d 469, 471 n.2 (5th Cir. 2008).

         The Court is unable to ascertain the meaning of “Dallas MEPS.” But even if the Court

  could do so, that Defendant has taken an oath is not a fact generally known within the territorial

  jurisdiction of this Court, nor has Defendant demonstrated that this fact is capable of accurate

  and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

  Indeed, Defendant does not direct this court to any supporting source. If relevant, Defendant

  may present evidence of this matter at trial. Accordingly, Defendant’s request is DENIED.
        SIGNED this 8th day of November, 2018.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
